IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GEORGE B. MILLS, ; Civil No. 3:18-cv-2033
Petitioner . (Judge Mariani)
Vv.
SUPERINTENDENT LAWRENCE

MAHALLY, ef al.,

Respondents

ORDER
AND NOW, this tte of May, 2019, upon consideration of the petition for

writ of habeas corpus, and in accordance with the Court's Memorandum of the same date,
IT IS HEREBY ORDERED THAT:

1. The motion (Doc. 13) to dismiss the habeas petition as untimely is
GRANTED.

2. The petition (Doc. 1) for writ of habeas corpus pursuant to 28 U.S.C. § 2254
is DISMISSED as time-barred by the statute of limitations. See 28 U.S.C. §
2244(d).

3. The Clerk of Court is directed to CLOSE this case.

4, There is no basis for the issuance of a certificate of appealability. See 28

U.S.C. § 2253.
( hs Or,

Robert. Mariari
United States District Judge

 

 

 

 
